Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 4, 8, 23, 25, 28 in “Claims - 11/29/2021” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 11/29/2021” is acknowledged. 
 	This office action considers Claims 1-6, 8-10, 22-32 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1-6, 8-10, 22-32 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the first gate spacer includes a first layer of silicon carbon nitride (SiCN), …… wherein the fin top hard mask includes a second layer of SiCN, and 
Regarding independent claim 8: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the first spacer includes a first material layer having a first concentration of carbon, …… wherein the fin top hard mask includes a second material layer having a second concentration of carbon that is different from first concentration of carbon in the first material layer” - as recited in claim 8, in combination with the remaining limitations of the claim.
Regarding independent claim 25: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the fin top hard mask includes a first material layer having a first concentration of carbon, …… wherein the gate spacer includes a second material layer having a second concentration of carbon that is different from first concentration of carbon in the first material layer” - as recited in claim 25, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 20190067449 A1 to Zhou) substantially discloses in annotated Figure 21 and in paragraph ([0027]-[0061]) the limitations with the exception of the limitations described in the preceding paragraph.
Zhou) is considered pertinent to applicant's disclosure. See form PTO-892. Zhou discloses in annotated Figure 21 and in paragraph ([0027]-[0061]):
    PNG
    media_image1.png
    318
    616
    media_image1.png
    Greyscale

Zhou – annotated Fig. 21
a semiconductor fin (21; Fig. 21; [0057]) disposed over a substrate (20; [0061]), wherein the semiconductor fin (21) includes a channel region ([0056]) and a source/drain (81);
a gate structure (90) disposed over the channel region of the semiconductor fin (21), wherein the gate structure includes a gate stack ({91, 92}), a first gate spacer (left {41, 35}; [0062]) and a second gate spacer (right {41,35), wherein the gate stack includes a gate dielectric (91);
a source/drain structure (structure containing 81) disposed over the source/drain region (region under 81) of the semiconductor fin (21); and
1st 31) vertically interposed between the first gate spacer (left {41, 35}) and the semiconductor fin (21) and a second portion (2nd 31) vertically interposed between the second gate spacer (right {41,35) and the semiconductor fin (21) and spaced apart from the first portion (left {41, 35} and right {41,35} spaced apart), 
wherein the first portion of the fin top hard mask (1st 31) has a first sidewall (sidewall right of 1st 31) and the second portion (2nd 31) of the fin top hardmask has a second sidewall (sidewall left of 2nd 31) that faces the first sidewall of the first portion of the fin top hardmask (that is, right sidewall of 1st 31 and left sidewall of 2nd 31 face each other), 
wherein the fin top hard mask includes a dielectric layer (31 is an insulating layer – [0027]), and wherein the gate dielectric (91) layer extends from the first sidewall of the first portion of the fin top hard mask to the second sidewall of the second portion of the fin top hard mask (that is 91 is between right sidewall of 1st 31 and left sidewall of 2nd 31).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 8 and 25 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1, 8, and 25 are deemed patentable over the prior art.
Claims (2-6, 31), (9-10, 22-24, 32), and (26-30) are allowed as those inherit the allowable subject matter from claims 1, 8, and 25 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/            Supervisory Patent Examiner, Art Unit 2898